     Case 3:19-cv-00625-GMN-CLB Document 9 Filed 08/12/20 Page 1 of 2



1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                                      DISTRICT OF NEVADA
7
                                                 ***
8
      WILLIAM LEWIS,                                      Case No. 3:19-cv-00625-GMN-CLB
9
                                         Plaintiff,               ORDER
10           v.

11    DR. TED HANF, et al.,

12                                  Defendants.

13

14

15   I.    DISCUSSION

16         In its July 14, 2020 Screening Order, the Court ordered Plaintiff to file his amended

17   complaint within 30 days of the date of that order. (ECF No. 6 at 11). The amended

18   complaint therefore is due on August 13, 2020. The Court also advised Plaintiff that, if

19   he did not file the amended complaint by that deadline, the action would be dismissed for

20   failure to state a claim. (Id.) Plaintiff has filed a motion for an extension of time of 45

21   days to file his amended complaint. (ECF No. 8). The Court grants the motion. Plaintiff

22   shall file his amended complaint on or before September 27, 2020. Plaintiff is reminded

23   that he may not amend the complaint to add unrelated claims against other defendants

24   and that an amended complaint does not include new claims based on events that have

25   taken place since the original complaint was filed.

26   ///

27   ///

28   ///

                                                      1
     Case 3:19-cv-00625-GMN-CLB Document 9 Filed 08/12/20 Page 2 of 2



1
     II.    CONCLUSION
2
            For the foregoing reasons, IT IS ORDERED that the motion for extension of time
3
     (ECF No. 8) is granted. Plaintiff shall file his amended complaint on or before September
4
     27, 2020.
5
            IT IS FURTHER ORDERED that, if Plaintiff does not file an amended complaint by
6
     September 27, 2020, this action will be dismissed for failure to state a claim.
7

8           DATED: August 12, 2020.

9
                                               UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                  2
